         Case 18-08679          Doc 59      Filed 10/02/20 Entered 10/02/20 13:41:53                     Desc Main
                                              Document Page 1 of 2

                                           United States Bankruptcy Court
                                        Northern District of Illinois, Eastern Division

IN RE:    Karl H Pavlik                                       )              Chapter 13
          Brenda A Pavlik                                     )              Case No. 18 B 08679
          Debtor(s)                                           )              Judge A. Benjamin Goldgar

                                                      Notice of Motion

    Karl H Pavlik                                                            Debtor A ttorney: David M Siegel
    Brenda A Pavlik                                                          via Clerk's ECF noticing procedures
    6521 E University Blvd #109
    Mesa, AZ 85205




On October 13, 2020 at 1:15 pm, I will appear before the Honorable A. Benjamin Goldgar, or any judge sitting in
that judge's place, and present this motion, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
following:
     To appear by video, use this link: <https://www.zoomgov.com/>. Then enter the meeting ID and
password.
     To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.
     Meeting ID and password. The meeting ID for this hearing is 161 319 7225 and the password is
584922. The meeting ID and password can also be found on the judge’s page on the court’s website.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons named
above by U.S. mail or by the methods indicated on or before Friday, October 2, 2020.


                                                                             /s/ MARILYN O. MARSHALL
                                                                             MARILYN O. MARSHALL, TRUSTEE


                            Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On March 26, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
June 12, 2018, for a term of 50 months with payments of $350.00.

The status of the debtor's plan is:   Current Month         Cash Due          Cash Received      Payment Default
       Case 18-08679           Doc 59       Filed 10/02/20 Entered 10/02/20 13:41:53                    Desc Main
                                              Document Page 2 of 2

                                           31                $6,040.00           $2,890.00           $3,150.00

A summary of the 12 most recent receipt items is set forth below:           Report Date: 10/02/2020
                                                                            Due Each Month: $350.00
                                                                            Next Pymt Due: 10/25/2020

    Date          Ref Num          Amount                               Date          Ref Num         Amount
07/13/2018             1393386       $100.00                        08/21/2018             1429937      $100.00
12/14/2018             1648611       $400.00                        02/19/2019             1693574      $100.00
02/27/2019             1693809       $100.00                        03/26/2019             1694068      $100.00
05/06/2019             1743145       $100.00                        05/23/2019             1743254      $100.00
06/13/2019             1760362       $100.00                        09/30/2019          603104689       $340.00
11/27/2019          603104929        $350.00                        01/21/2020          603105355       $700.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                            /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                          MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
